   8:19-cv-00501-JMG-SMB Doc # 6 Filed: 04/20/20 Page 1 of 4 - Page ID # 22




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOANNA LARUE ELLIS, Deceased
DOD 8/08/2017 by PATRICIA ELLIS-
SWANSON, Her mother and next of kin                         8:19CV501
and personal representative of Estate of
Joanna Larue Ellis;
                                                        MEMORANDUM
                    Plaintiff,                           AND ORDER

       vs.

THE UNITED STATES, and U.S.
DEPARTMENT OF VETERANS
AFFAIRS,

                    Defendants.


       This matter is before the court for an initial review of Plaintiff’s pro se, in
forma pauperis Complaint (Filing No. 1) to determine whether summary dismissal
is appropriate under 28 U.S.C. §§ 1915(e)(2).

                         I. SUMMARY OF COMPLAINT

        This is a wrongful death action in which Plaintiff alleges that her daughter
died because the Department of Veterans Affairs did not commit her to a VA hospital
for treatment and safekeeping. Attached to Plaintiff’s Complaint is a claim-denial
letter, dated September 30, 2019, in which the VA concluded there was no negligent
or wrongful act on the part of its employees. This action was filed on November 18,
2019, which was timely under 28 U.S.C. § 2401(b).

                II. LEGAL STANDARDS ON INITIAL REVIEW

      The court is required to review in forma pauperis complaints seeking relief
against a governmental entity or an officer or employee of a governmental entity to
   8:19-cv-00501-JMG-SMB Doc # 6 Filed: 04/20/20 Page 2 of 4 - Page ID # 23




determine whether summary dismissal is appropriate. See 28 U.S.C. §§ 1915(e).
The court must dismiss a complaint or any portion of it that states a frivolous or
malicious claim, that fails to state a claim upon which relief may be granted, or that
seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.
§ 1915(e)(2)(B).

      Pro se plaintiffs must set forth enough factual allegations to “nudge[] their
claims across the line from conceivable to plausible,” or “their complaint must be
dismissed.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569-70 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.”).

       “The essential function of a complaint under the Federal Rules of Civil
Procedure is to give the opposing party ‘fair notice of the nature and basis or grounds
for a claim, and a general indication of the type of litigation involved.’” Topchian v.
JPMorgan Chase Bank, N.A., 760 F.3d 843, 848 (8th Cir. 2014) (quoting Hopkins
v. Saunders, 199 F.3d 968, 973 (8th Cir. 1999)). However, “[a] pro se complaint
must be liberally construed, and pro se litigants are held to a lesser pleading standard
than other parties.” Id., at 849 (internal quotation marks and citations omitted).

                          III. DISCUSSION OF CLAIMS

       Liberally construing Plaintiff’s Complaint, an actionable claim for relief is
stated under the Federal Tort Claims Act (“FTCA”), which confers exclusive
jurisdiction upon United States district courts over civil actions for money damages
alleged to have been caused by the negligent or wrongful act or omission of any
employee of the government acting within the scope of his or her employment, under
circumstances where the United States, if a private person, would be liable to the
claimant in accordance with the law of the place where the act or omission occurred.
See 28 U.S.C. §§ 1346(b) & 2674. However, the United States is the only proper
defendant in an action asserting a FTCA claim. See 28 U.S.C. § 2679(a) (“The
authority of any federal agency to sue and be sued in its own name shall not be
construed to authorize suits against such federal agency on claims which are

                                           2
    8:19-cv-00501-JMG-SMB Doc # 6 Filed: 04/20/20 Page 3 of 4 - Page ID # 24




cognizable under [the FTCA]....”); F.D.I.C. v. Meyer, 510 U.S. 471, 476-77 (1994);
Duncan v. Department of Labor, 313 F.3d 445, 447 (8th Cir. 2002).

                                     III. CONCLUSION

       The court makes a preliminary determination that Plaintiff’s complaint states
a claim upon which relief may be granted under the FTCA. This action therefore
will proceed to service as against the United States.1

       IT IS ORDERED:

       1.      The Department of Veterans Affairs is dismissed as a party defendant.

       2.    For service of process on the United States, the Clerk of Court is
directed to complete two (2) summons forms and two (2) USM-285 forms for such
Defendant using these addresses:

               United States Attorney for the District of Nebraska
               1620 Dodge Street, Suite 1400
               Omaha, NE 68102-1506
               Attn: Civil Process Clerk

               Attorney General of the United States
               U.S. Department of Justice
               950 Pennsylvania Avenue, NW
               Washington, DC 20530-0001

      3.    The Clerk of Court shall forward the summons forms and USM-285
forms together with two (2) copies of the Complaint (Filing No. 1) and two (2) copies


       1
         Pro se litigants proceeding in forma pauperis are entitled to rely on service by the United
States Marshals Service. Wright v. First Student, Inc., 710 F.3d 782, 783 (8th Cir. 2013). Pursuant
to 28 U.S.C. § 1915(d), in an in forma pauperis case, “[t]he officers of the court shall issue and
serve all process, and perform all duties in such cases.” See Moore v. Jackson, 123 F.3d 1082,
1085 (8th Cir. 1997) (language in § 1915(d) is compulsory); Fed. R. Civ. P. 4(c)(3) (court must
order that service be made by United States Marshal if plaintiff is authorized to proceed in forma
pauperis under 28 U.S.C. § 1915).
                                                 3
   8:19-cv-00501-JMG-SMB Doc # 6 Filed: 04/20/20 Page 4 of 4 - Page ID # 25




of this Memorandum and Order to the Marshals Service. The Marshals Service
shall serve the United States at the above-listed addresses by:

             (A)(i) deliver[ing] a copy of the summons and of the complaint
      to the United States attorney for the district where the action is
      brought—or to an assistant United States attorney or clerical employee
      whom the United States attorney designates in a writing filed with the
      court clerk—or
             (ii) send[ing] a copy of each by registered or certified mail to the
      civil-process clerk at the United States attorney’s office; [and]

            (B) send[ing] a copy of each by registered or certified mail to the
      Attorney General of the United States at Washington, D.C.

Federal Rule of Civil Procedure 4(i).

      4.   The United States Marshal shall serve all process in this case without
prepayment of fees from Plaintiff.

       5.    Federal Rule of Civil Procedure 4(m) requires service of the complaint
on a defendant within 90 days of filing the complaint. However, Plaintiff is granted,
on the court’s own motion, an extension of time until 90 days from the date of this
order to complete service of process. The Clerk of Court shall set a case-management
deadline accordingly.

       6.     Because this non-prisoner case is proceeding to service of process, and
at the direction of the court, this case is removed from the pro se docket. The Clerk
of Court shall randomly assign new judges to this case and shall request a
reassignment order from the Chief Judge.

      Dated this 20th day of April, 2020.

                                              BY THE COURT:

                                              Richard G. Kopf
                                              Senior United States District Judge

                                          4
